Citation Nr: 9924880	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-20 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability.  

2.  Entitlement to service connection for a chronic left knee 
disability.

3.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1983 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

A review of the evidence of record discloses that by rating 
decision dated in March 1998, service connection for major 
depression was granted and a 30 percent disability rating was 
assigned, effective February 11, 1996.  It is acknowledged 
that the veteran's representative has made arguments for 
assignment of a higher evaluation for the psychiatric 
disability (see May 1989 informal hearing presentation).  
However, this matter has not been developed for appellate 
review, and it is not currently before the Board.  See 
Holland v. Brown, 9 Vet.App. 324 (1996), rev'd sub nom. 
Holland v. Gober, 124 F. 3d 226 (Fed.Cir. 1997), Holland v. 
Gober 10 Vet.App. 433 (1997); Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997). The claim for a higher evaluation for 
the psychiatric disability is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's right knee disability is likely related to 
trauma sustained during active service.  

2.  There is no competent evidence of a nexus between service 
and any current left knee disability.  

3.  The veteran fractured her right ankle in a fall during 
service and current manifestations include complaints of pain 
and discomfort, plantar flexion from 0 to 35 degrees with 
pain at 30 degrees, dorsiflexion from 0 to 5 degrees with 
pain throughout active movement, crepitus, and a clicking 
sound on movements of the ankle.  

4.  Ankylosis of the right ankle has not been shown by the 
evidence of record.  

5.  At the time of recent examination of the left ankle 
joint, there was demonstrated a full range of motion with a 
feeling of discomfort at 40 degrees.  Recent X-ray studies of 
the left ankle were unremarkable.  

6.  Recent examination showed forward flexion of the back to 
85 degrees, backward extension to 25 degrees, lateroflexion 
to 30 degrees to each side, and rotation to the right and 
left to 50 degrees to each side, with complaints of pain 
during all movements.  X-ray studies were normal and no 
muscle spasm was indicated.  


CONCLUSIONS OF LAW

1.  The veteran's right ankle disability is attributable to 
her active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The criteria for a rating in excess of 20 percent for a 
right ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 
4.3, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (1998).  

4.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (1998).  

5.  The criteria for a compensable evaluation for a left 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5271 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Right Knee Disability

The veteran seeks entitlement to service connection for a 
right knee disability.  Review of the record indicates that 
she has submitted a well-grounded claim with regard to this 
disorder.  The service medical records show that she broke 
her legs by falling out of two-story building in 1984, and 
service connection is in effect for disabilities of each 
ankle.  The post service evidence includes an opinion from a 
VA physician that she has a medial meniscal tear of the right 
knee which is "highly likely related to traumatic fall...during 
active military service."  VA, therefore, has a duty to 
assist her in the development of facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the evidence 
of record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the appeal 
and has been adequately developed.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
incurred or disease contracted in line of duty.  
38 U.S.C.A. § 1131.  The regulations also state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  

VA must determine what evidence supports the veteran's claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether a fair preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990)

In this case, the Board finds that entitlement to service 
connection has been established.  The service medical records 
show that the veteran broke her ankles by falling out of a 
two-story building in 1984.  

At the time of examination by VA in March 1990, the appellant 
stated that from the time of the accident in service, she had 
had pain in both knees, although no fractures were found on 
initial X-ray.  The pain had become worse over the years and 
she now had pain in both knees of equal severity.  Clinical 
examination showed no external abnormality of the knees and 
no sign of effusion.  Both knees showed a full range of 
motion, but pain was felt on full flexion.  There was no 
lateral instability.  Drawer sign was negative bilaterally.  
She was able to squat fully, but pain was felt on full 
squatting, particularly when rising up to a standing 
position.  An X-ray study of the knee was described as 
"normal for age."  The examination diagnoses included 
"internal derangement of both knees.  Normal X-rays."  

Of record is a VA surgical pathology report dated in July 
1997 indicating the veteran had a torn meniscus on the right.  

The subsequent evidence includes a report of a VA examination 
of the joints accorded the appellant in March 1998.  It was 
noted one volume of clinical health records from the 
Albuquerque VA Medical Center was available for review, but 
the claims file was not available for review.  Notation was 
made that since her last rating examination for the joints in 
1996, she had had increasing problems with the right knee.  
Reportedly, she was diagnosed with a right knee medial 
meniscus injury on magnetic resonance imaging in May 1997.  
She underwent surgical arthroscopic debridement of the right 
knee in July 1997.  She claimed this was part of the service-
connected problem related to the fall in 1984.  

Examination findings included discomfort on movements from 
ranges of motion of the right knee.  Also, there were healed 
surgical scars, apparently port holes from the arthroscopic 
surgery.  There was also crepitus noted on full range of 
motion of the knee.  

The pertinent examination diagnosis was "medial meniscal 
tear, right knee, highly likely related to traumatic fall, as 
described above, during active military service."  Also 
diagnosed was status post surgical arthroscopic debridement 
of the right knee in July 1997, symptomatic, with complaints 
of pain.  

Based upon review of the pertinent evidence of record, 
entitlement to service connection for a right knee disorder 
has been established.  The Board finds that the overall 
record supports the veteran's argument that her right knee 
problems are related to the fall she sustained in service in 
the mid-1980's.  As noted above, in March 1998, a VA 
physician opined that the medial meniscus tear of the right 
knee was "highly likely related" to the fall the appellant 
sustained during active military service.  Though the claims 
folder was not available to the examiner and the veteran's 
history was not entirely accurate, the examiner's conclusions 
are supported by the record.  The veteran has consistently 
had complaints of lower extremity pain since her service 
discharge.  She had a motor vehicle accident shortly after 
service discharge, but complaints were limited to spinal 
pain.  She has a right sided limp and it is apparent from her 
complaints and exhibited disability that the inservice injury 
affected her right lower extremity more than the left.  The 
competent evidence of record supports the veteran's 
assertions in attributing a right knee disability to service.  
Considering the foregoing evidence of record, the Board finds 
that the favorable and unfavorable evidence of record is at 
least in equal balance.  The benefit of the doubt will apply 
where there is approximate equipoise in the relevant evidence 
for and against a claim.  Adhering to the statute, the Board 
concludes that the evidence supports a claim of entitlement 
to service connection for a right knee disability. 
38 U.S.C.A. §§ 1131, 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

Service Connection for a Left Knee Disability

In any claim for VA benefits, the initial question is whether 
the claim is well grounded.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 
8 Vet. App. 69, 73 (1995).  A well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only plausible to satisfy the initial burden 
of § 5107."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See Epps V. Gober, 126 F. 
3d, 1464, 1468 (1997); 38 U.S.C.A. § 5107(a).  

In order for a claim for service connection to be "well 
grounded," there must be:  (1) Competent evidence of a 
current disability (a medical diagnosis); (2) evidence of 
incurrence or aggravation of a disease or injury in service 
(latent medical evidence, depending on the circumstances); 
and (3) evidence of a nexus between the inservice injury or 
disease and a current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306.  Regulations 
also provide that service connection may be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection, the evidence must 
demonstrate the existence of a current disability and a 
causal relationship between that disability and military 
service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

With regard to the claim for service connection for a left 
ankle disability, as noted in the above discussion regarding 
the claim for a right knee disability, the veteran fell from 
a window in the barracks on one occasion in 1984 and twisted 
both ankles.  Service connection is in effect for 
disabilities of each ankle.  

At the time of examination by VA in March 1990, the appellant 
stated that from the time of the accident in 1984, she had 
had pain in both knees, although no fractures were found on 
initial X-ray studies.  The pain had become worse over the 
years and she now had pain in both knees of equal severity.  

Clinical examination of the knees at that time showed no 
external abnormality of the knees and no sign of effusion.  
Both knees showed a full range of motion, although pain was 
felt on full flexion.  There was no lateral instability.  
Drawer's sign was negative bilaterally.  She was able to 
squat down fully, but pain was felt on full squatting, 
particularly when rising to a standing position.  An X-ray 
study of the left knee revealed normal findings.  The 
pertinent examination diagnosis was "internal derangement of 
both knees.  Normal X-rays."  

When the veteran was seen at a VA facility in May 1997, 
complaints included bilateral knee pain.  X-ray studies of 
the knees were negative.  The assessment was probable right 
medial meniscus tear.  A chronic left knee disability was not 
identified.  

Of record is a June 1997 communication from a physician with 
the U.S. Public Health Service.  It was to the effect that 
the individual had provided medical care to the appellant 
since 1993.  Reportedly, she had made visits to that facility 
since 1989 for complaints which included chronic bilateral 
knee pain.  

The subsequent medical evidence includes the report of VA 
examination of the joints accorded the veteran in March 1998.  
Findings included a full range of motion of the left knee 
without any discomfort.  A diagnosis of a current left knee 
disability was not made.  

In Brammer  v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where disease or injury 
had resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim.  In 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-ground claim.  

The veteran's assertion that she had problems with her left 
knee during service and has had problems ever since is 
insufficient to find her claim well grounded.  The Court has 
held that, where a question is factual in nature, that is, 
whether an incident or injury occurred in service, competent 
lay testimony, including her own statements, may constitute 
sufficient evidence to establish a well-grounded claim; 
however, if the determinative issue is one of medical 
etiology, or medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the present case, though the 1990 VA physical examination 
report included a diagnosis of internal derangement of the 
knees, objective findings, including x-rays revealed 
essentially normal findings.  Subsequent clinical reports, 
including VA physical examinations, revealed complaints of 
left knee pain, but no findings of underlying pathology.  The 
evidence as a whole does not reflect the presence of left 
knee disability.  Because the claim is not well grounded, VA 
has no further duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a).  

Under the provisions of 38 U.S.C.A. § 5103(a) (1991), if a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  The Court has interpreted this statute as to 
imposing an obligation on VA, depending on the facts of the 
case, to inform finance of the evidence needed to render a 
claim for a well grounded.  Robinette v. Brown, 
8 Vet. App. 69 (1995)

The Court has held that the obligation under § 5103(a) exists 
only in the limited circumstances where the veteran has 
referenced other known and existing evidence.  Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  In this case, VA has not had 
notice of any known and existing evidence that would make the 
adjudicated service connection claim well grounded.  The 
Board also notes that the RO has informed the veteran of the 
necessary evidence in its March 1998 rating decision and in 
the supplemental statement of the case dated in May 1998.  

Increased Ratings

Disability evaluations are determined by the application of 
the VA's schedule for rating disabilities (rating schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
rating schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. §  4.7.  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran asserts that she experiences increased pain and 
increased difficulties as a result of her ankle disabilities 
and her low back disability.  Accordingly, the Board finds 
that her claims are plausible and well grounded within the 
meaning of the statutes and judicial construction.  
38 U.S.C.A. § 5107(a) and Proscell v. Derwinski, 
2 Vet. App.629 (1992).  

The Board also acknowledges that functional impairment which 
interferes with the lifestyle and employment activities, and 
which is supported by adequate pathology is recognized as 
resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  



Entitlement to a Rating in Excess of 20 Percent for a Right 
Ankle Disability 
and a Compensable Evaluation for a Left Ankle Disability

A disability of the ankle is rated in accordance with 
38 C.F.R. Part 4, Diagnostic Code 5271.  A minimum 10 percent 
rating is assigned when there is limited motion of the ankle 
which is moderate.  A 20 percent evaluation is assigned when 
there is motion restriction of an ankle which is marked.  
38 C.F.R. § 4.71a, Code 5271.  

In order for there to be assigned a higher rating for an 
ankle disability, there must be shown to be ankylosis of an 
ankle in plantar flexion, between 30 degrees and 40 degrees, 
or dorsiflexion, between 0 and 10 degrees.  Should this be 
the case, a 30 percent evaluation is in order.  When there is 
ankylosis of an ankle in plantar flexion at more than 40 
degrees, or dorsiflexion at more than 10 degrees with 
abduction, adduction, inversion or eversion deformity, a 40 
percent evaluation is authorized.  38 C.F.R. § 4.71a, Code 
5270.  

A review of the service medical records reflects that when 
the appellant fell from a window in the barracks in 1984, she 
twisted both ankles.  X-ray studies of the right ankle done 
during service department hospitalization in April 1984 
showed slight medial rotation of the medial malleolus, in 
acceptable position.  The X-ray study of the left ankle 
showed a healed fracture of the left distal fibula.  In 
October1994 she was again hospitalized for hardware removal 
and arthroscopy of the right ankle.  

In May 1985 she was seen for complaints of right lateral 
ankle pain and instability.  X-ray studies showed a loose 
body at the fibulotalar joint.  She was hospitalized in July 
1985 for elective arthroscopy and probable arthrotomy.  

At the time of examination by VA in March 1990, it was 
indicated that in service the right ankle was surgically 
reduced with hardware removed, subsequently, with a notation 
of the left ankle had healed without surgery.  Notation was 
made that, in total, three operations were performed during 
service on the right ankle.  The appellant continued to 
complain of pain in both ankles.  

On examination she had scars of the right ankle from surgery 
and the removal of hardware.  Both ankles showed a full range 
of passive motion, but pain was felt on full range of motion.  

A left ankle X-ray study was normal.  A right ankle study 
showed residual degenerative joint disease, with signs of old 
trauma.  

By rating decision dated in May 1990, service connection for 
a right ankle disability, was granted and a 10 percent 
evaluation was assigned, effective February 3, 1990.  Service 
connection for a left ankle disability was granted, and a 
noncompensable evaluation was assigned, effective the same 
date.  

At the time of examination by VA in March 1996, examination 
of the left ankle showed a full range of motion, but pain was 
felt on all passive movements.  The right ankle had scars on 
the medial and lateral parts of the ankle.  Dorsiflexion was 
from 0 to 10 degrees, while plantar flexion was from 0 to 40 
degrees.  Attempts at inversion and eversion of the right 
ankle were painful and elicited a clicking sensation which 
was also painful.  Deep tendon reflexes were present and 
symmetrical.  No edema or fixed deformity of either ankle was 
indicated.  It was noted the veteran was unable to walk on 
her heels or toes because of the pain in the right ankle.  
The pertinent diagnoses were residuals of a fracture of the 
left ankle and multiple fracture residuals of the right 
ankle, with severe residual symptoms.  

Of record are copies of communications from various 
individuals associated with the appellant to the effect that 
ever since service she had had problems with various joints, 
including her ankles.  

Of record is an April 1997 communication from an individual 
who hired the appellant on a temporary basis.  It was noted 
the appellant had ongoing intense problems throughout the 
period because of her "injuries" and had numerous doctors' 
appointments.  

Also of record is a June 1997 communication from a physician 
with the United States Public Health Service to the fact that 
he had provided medical care to the appellant since October 
1993.  Reportedly, the appellant had made visits to that 
facility since 1989 for complaints which included chronic 
bilateral ankle pain.  The appellant had obvious signs on 
examination of a right ankle vasomotor instability and of 
reflex sympathetic dystrophy with severe pain in November 
1996 and had continuing pain, especially in the right ankle.  

The appellant was accorded an examination of the joints by VA 
in March 1998.  One volume of clinical health records from 
the Albuquerque VA Medical Center was available for review.  
The appellant complained that the limitation of her physical 
activities had worsened over the years.  She stated that she 
was unemployed because of the severity of her disabilities.  

As for pain, weakness, stiffness, swelling, heat, redness, 
instability, and giving way, it was noted she had pain in 
both ankles.  There was no swelling, redness, or heat of any 
of her joints.  There was a feeling of stiffness in both 
ankles.  There was a feeling of remarkable instability of the 
right ankle to the extent that she avoided running or walking 
fast "because my right ankle seems to give way and slide 
over, and not carry my weight."  

As for treatment, she had had several surgeries for the right 
ankle fracture.  Currently, she was taking pain medication as 
needed.  She had had some side effects from Percocet and some 
narcotic-based medications, so she tended to avoid taking 
those types of medications.  

As for flareups, there were no flareups of her joint disease.  
Rather, the pain had been constant every day since the time 
of the original injury.  She stated the pain was aggravated 
by walking, sitting, and squatting.  

As for use of crutches, braces, canes, and so forth, she 
stated that she deliberately wore high-top shoes to protect 
her ankles.  Occasionally, she wore a firm brace for the 
right ankle.  She did not use crutches or any other assistive 
devices.  

As for details of surgery or injury, it was indicated she had 
had about four surgeries to the right ankle.  The left ankle 
fracture had been treated with cast immobilization.  

As for episodes of dislocation or recurrent subluxation, it 
was stated there were no frank episodes of dislocation or 
recurrent subluxation.  The veteran believed that the right 
ankle was extremely unstable on walking and she described it 
as a "sliding/giving way" sensation.  

With regard to inflammatory arthritis, it was stated she had 
no constitutional symptoms of inflammatory arthritis.  There 
were no remarkable localized arthritic inflammatory signs.  

As for impact on her usual occupation and daily activities, 
they were described as negatively impacted in the context 
that she avoided squatting positions and walking as much as 
she would normally do.  Also, she was upset over the loss of 
her physical activities which gave her pleasure and relieved 
some tension, such as horseback riding and running.  She 
complained that she currently was not able to walk without 
pain in the right ankle and the left ankle, with the right 
ankle being worse.  

On examination, the left ankle showed a full range of motion 
with a feeling of discomfort at 40 degrees.  As for the right 
ankle, plantar flexion was from 0 to 35 degrees with pain at 
30 degrees.  Dorsiflexion was from 0 to 5 degrees, with pain 
throughout active movement.  On examination of the right 
ankle, there was crepitus and a clicking sound noted on 
movements of the ankle.  

An X-ray study of the left ankle was normal.  

The examination diagnoses included:  Status post surgical 
treatments of the right ankle, with residual osteochondral 
defect, medial talar dome level of medial malleolus on X-ray 
dated June 25, 1996, with the condition continuing to be 
symptomatic with pain and limitation of motion of the ankle; 
and status post left ankle fracture due to fall in service, 
treated with cast immobilization, currently symptomatic with 
pain.  

Upon reviewing the evidence and the veteran's disability 
picture, the Board finds that the currently assigned 20 
percent evaluation for the right ankle disability is 
appropriate.  The disability picture more nearly approximates 
the criteria required for a 20 percent evaluation.  Although 
pain, crepitus, and motion restriction is present, the 
clinical data shows that the disability does not involve 
ankylosis, as required for a rating in excess of 20 percent 
for an ankle disability.  At the time of the recent 
examination, the veteran had plantar flexion and 
dorsiflexion, albeit with pain.  However, there was no 
reference to ankylosis.  

The Board recognizes the veteran's complaints of pain.  The 
Board also acknowledges that functional impairment which 
interferes with lifestyle and employment activities, in 
support of adequate pathology, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.  In this case, the Board notes that 
the positive finding of pain does not warrant entitlement to 
an additional rating.  § 4.40 does not provide for a separate 
rating for pain; it provides for an additional rating in 
conjunction with applicable schedular criteria.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997).  In spite of the 
complaints of pain, increased functional impairment, which 
interferes with the veteran's life style and employment 
activities, is not present.  The veteran has retained fair 
motion of the right ankle and no swelling, redness, or heat 
was noted on recent examination of the ankle.  Based on the 
clinical data and pertinent law and regulations, the Board 
concludes that, in this case, an additional rating based on 
the veteran's functional loss due to pain is not warranted.  
That is, the evidence does not reflect a basis for a higher 
evaluation, since the veteran's disability does not result in 
ankylosis.  

With regard to the claim for a compensable evaluation for a 
left ankle disability, the Board finds that the currently 
assigned noncompensable evaluation is appropriate.  Other 
than the veteran's complaints of pain involving the ankle, 
the clinical data and X-ray findings do not indicate the 
presence of a disability so as to warrant the assignment of a 
compensable evaluation.  At the time of the most recent 
examination accorded the veteran of her ankle, range of 
motion of the left ankle was full, although there was a 
feeling of discomfort at 40 degrees.  An X-ray study of the 
left ankle was essentially unremarkable.  Further, there was 
no evidence of swelling, redness, or heat of the left ankle 
joint, and it was stated there were no frank episodes of 
dislocation or recurrent subluxation pertaining to the left 
ankle.  There were no findings of deformity, weakness, 
atrophy or other objective manifestations of the complaints 
of pain.  The Board finds that despite the complaint of pain, 
increased functional impairment attributable to the left 
ankle disability is not shown.  

Entitlement to a rating in excess of 10 percent for a low 
back disability.

In this case, the veteran's low back disability has been 
evaluated as 10 percent disabling under Diagnostic Code 5295.  
That code provides that a 10 percent evaluation is warranted 
for residuals of lumbosacral strain with characteristic pain 
on motion.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation is assigned for 
severe sacroiliac injury and weakness or lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above-noted manifestations with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

The rating schedule also provides that a 10 percent rating is 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating is warranted for moderate motion restriction, 
and a 40 percent rating is warranted for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

Additionally, a 10 percent rating is warranted for mild 
intervertebral disc syndrome.  A 20 percent rating is 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  The maximum rating of 40 percent is 
provided for severe symptoms with recurring attacks and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293.  

It is noted that the evaluation of the same disability under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Upon a review of schedular criteria and clinical findings 
associated with the veteran's low back disability, the Board 
concludes that the disability picture more nearly 
approximates the criteria required for the 10 percent rating 
now in effect.  Accordingly, entitlement to an increased 
rating is not warranted at this time.  

A review of the service medical records is without reference 
to involvement of the back during the times when the veteran 
received treatment for bilateral ankle problems.  

At the time of examination by VA in March 1990, the veteran 
stated that she had had pain in the upper back and the lower 
back ever since the accident in service in 1984, but at first 
it was to a minor extent.  She claimed that she had a baby in 
1986 and during the pregnancy, the back pain became worse.  
She had a second pregnancy in 1989.  She now had a 7-month-
old baby and the pain became significantly worse during the 
second pregnancy and continued to be a problem for her.  

On examination there was no paraspinous muscle spasm 
exhibited.  Lumbar spine flexion was to 60 degrees, extension 
was to 25 degrees, lateroflexion was to 20 degrees, and 
rotation was to 30 degrees.  There was no neurological 
abnormality.  An X-ray study of the lumbosacral spine was 
described as normal for her age.  The pertinent examination 
diagnosis was thoracic and lumbosacral strain, with moderate 
symptoms.  

By rating decision dated in May 1990, service connection for 
lumbosacral strain was granted, and a 10 percent evaluation 
was assigned under Diagnostic Code 5295, effective 
February 3, 1990.  

Magnetic resonance imaging of the lumbosacral spine done at a 
VA facility in March 1994 was normal, with no evidence of 
herniated nucleus pulposus, spinal canal stenosis, or 
neuroforaminal impingement.  

The veteran was accorded a rating examination by VA in March 
1996.  Complaints included low back pain every day with 
radiation down the legs.  She indicated this was aggravated 
by any movement such as sitting, walking, bending or lifting.  
She claimed she was able to walk only about 15 minutes before 
having to rest.  She located the back pain as in the 
midlumbar region with radiation into the buttocks and into 
the lower extremities.  There was no paraspinal spasm.  
Flexion was from 0 to 85 degrees, extension was 0 to 25 
degrees, lateroflexion was to 30 degrees, and rotation was to 
50 degrees.  Pain was felt mostly on flexion and extension of 
the lumbosacral spine.  X-ray studies of the lumbar spine 
done at that time were attributed as normal.  The examination 
diagnosis was "injury--falling out of a third floor window 
during service--multiple fractures of right ankle.  Fracture 
of left ankle.  Back injury.  Severe residual symptoms in 
right ankle.  Chronic low back pain.  Disability severe."  

Subsequent medical evidence includes the report of a VA 
rating examination of the joints accorded the veteran in 
March 1998.  One volume of clinical health records from the 
Albuquerque VA Medical Center was available for review.  As 
for pain, weakness, stiffness, swelling, heat/redness, 
instability, and giving way, the veteran complained of pain 
in the low back which had been getting progressively worse.  
She had been prescribed physical therapy.  Forward flexion 
was from 0 to 85 degrees with complaints of pain while during 
the movement.  Backward extension was from 0 to 25 degrees 
with complaints of pain during the movement.  Lateroflexion 
to the right and to the left was 30 degrees each.  Rotation 
to the right and left was 50 degrees each.  She complained of 
pain during all movements.  Reference was made to the 
magnetic resonance imaging scan of the lumbar spine done in 
the spring of 1994 which showed no evidence of herniated 
nucleus pulposus, spinal cord stenosis, or neuroforaminal 
impingement.  It was indicated that on current examination, a 
diagnosis of chronic lumbar strain was noted.  

Under Diagnostic Code 5295, an increased rating in excess of 
10 percent is not warranted because clinical findings fail to 
demonstrate evidence of lumbosacral strain with muscle spasm 
on extreme forward bending and loss of lateral spine motion.  
The Board recognizes the positive findings of pain on 
movement and some motion restriction, but the record fails to 
show evidence of tightness, postural abnormalities, fixed 
deformity, or spasms attributable to the low back disability.  
Also, no evidence of loss of lateral spine motion has been 
shown to be present on VA examinations.  Recent examination 
showed flexion to 85 degrees, with extension to 25 degrees, 
flexion to 30 degrees, and rotation to 50 degrees, 
bilaterally.  The most recent examination did not show any 
evidence of spasm or other findings indicative of a more 
severe disability than reflected by the 10 percent rating 
currently in effect.  Considering the foregoing, the Board 
finds that the disability picture has consistently more 
nearly approximated the criteria required for a 10 percent 
rating as his service-connected low back disability has been 
and is productive of characteristic pain on motion, and has 
not been and is not productive of muscle spasm on extreme 
forward bending and loss of lateral spine motion.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295.  

In increased rating claims, the Board is also required to 
consider a claim under all applicable provisions of law and 
regulations whether or not the claimant specifically raises 
the applicable provision.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592-93 (1991).  In this regard, the Board also 
finds that the currently assigned 10 percent evaluation is 
appropriate under the provisions of Diagnostic Codes 5292 and 
5293.  Under the provisions of Diagnostic Code 5292, the 
record fails to show that the low back disability has been or 
is productive of moderate limitation of motion.  The 
veteran's clinical picture has consistently more nearly 
approximated the criteria required for a 10 percent 
evaluation.  Thus, an increased evaluation in this regard is 
not warranted.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5292.  

The Board acknowledges the veteran's complaints of pain.  
Functional loss due to pain, supported by adequate visual 
pathology, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40.  In this case, however, the record fails to show that 
an additional increased rating, in excess of the currently 
assigned 10 percent, is in order.  Again, clinical findings 
show that the service-connected disability picture has been 
and is productive of no more than slight impairment.  The 
record is devoid of findings illustrating muscle atrophy, 
muscle rigidity, or muscle wasting.  The record also shows no 
significant X-ray abnormality.  Magnetic resonance imaging 
scan of the spine done in 1994 was entirely unremarkable.  
Because the veteran's disability picture more nearly 
approximates the criteria required for a 10 percent 
evaluation and because § 4.40 does not provide for a separate 
rating for pain, but provides for an additional rating in 
conjunction with applicable rating criteria (Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997)), the 10 percent rating 
is appropriate and an additional rating in this regard is not 
warranted.  

An increased evaluation pursuant to Diagnostic Code 5293 also 
is not warranted.  The medical data is devoid of any evidence 
demonstrating symptoms synonymous with moderate 
intervertebral disc syndrome with recurring attacks.  As 
stated above, X-ray findings associated with the veteran's 
low back disability are essentially normal.  Limitation of 
motion is basically slight and no evidence of muscle atrophy 
is present.  Considering the foregoing, the clinical picture 
also fails to meet the requisite criteria for an increased 
rating in excess of 10 percent under Diagnostic Code 5293.  
Accordingly, an increased evaluation is not warranted and the 
appeal is denied.   


ORDER

Service connection for a right knee disability is granted.  

Service connection for a chronic left knee disability is 
denied.  

Ratings in excess of 20 percent for a right ankle disability, 
10 percent for a low back disability, and 0 percent for a 
left ankle disability are denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

